Dismissed and Opinion Filed September 28, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00097-CV

                                 SHAWN WILSON, Appellant
                                           V.
                                  JOHN D'SILVA, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-00054-E

                              MEMORANDUM OPINION
                            Before Justices Myers, Evans, and Brown
                                    Opinion by Justice Myers

       The clerk's record in this appeal has not been filed because appellant has failed to pay the

clerk's fee. By letter dated July 16, 2018, we directed appellant to file written verification he had

paid or made arrangements to pay the fee or was entitled to proceed without payment of

costs. Although we cautioned appellant that failure to comply within ten days could result in

dismissal of the appeal, he has not responded. See TEX. R. APP. P. 37.3(b). Accordingly, we

dismiss the appeal. See id. 37.3(b), 42.3(b),(c).



180097F.P05

                                                    /Lana Myers/
                                                    LANA MYERS
                                                    JUSTICE
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 SHAWN WILSON, Appellant                             On Appeal from the County Court at Law
                                                     No. 5, Dallas County, Texas
 No. 05-18-00097-CV         V.                       Trial Court Cause No. CC-18-00054-E.
                                                     Opinion delivered by Justice Myers,
 JOHN D'SILVA, Appellee                              Justices Evans and Brown participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 28th day of September, 2018.




                                             –2–